The defendant’s petition for certification for appeal from the Appellate Court, 42 Conn. App. 264 (AC 13902), is granted, limited to the following issue:
“Whether the Appellate Court properly held that the defendant’s conviction and consecutive sentence for attempted sale of narcotics in violation of General Statutes §§ 21a-278 (b) and 53a-49 (a) and attempted delivery of narcotics to an inmate of a correctional institution in violation of §§ 53a-174 (a) and 53a-49 (a) did not violate principles of double jeopardy?”